FILED
                             NOT FOR PUBLICATION                             JUN 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CENOBIO EVARISTO SANTIAGO-                       No. 09-70305
SANTIAGO, a.k.a. Cenobio Evaristo
Santiago,                                        Agency No. A091-717-485

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Cenobio Evaristo Santiago-Santiago, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his motion to reopen. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      In his opening brief, Santiago-Santiago fails to address, and therefore has

waived any challenge to, the agency’s dispositive determination that the motion to

reopen was untimely filed. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived); 8 C.F.R. § 1003.23(b)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-70305